DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 2 is cancelled. A complete action on the merits of pending claims 1 and 3-20 appears herein.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Crawford fails to disclose “a plurality of electrically conductive pads adapted to connect to an electrosurgical generator.”
Examiner respectfully disagrees. Crawford teaches the use of a plurality of electrically conductive pads (Fig. 2: there are two return electrode strips (204 and 206); each return electrode strip would be considered a conductive pad), and that the electrically conductive pads are connected to an electrosurgical generator. (Page 2, Par. [0030]: Return electrode strip (104) collects the current delivered to the patient during surgery and transports the current way and back to the current generator (i.e. the electrosurgical unit) by way of electrode cord (106)) Return electrode strips (204) and (206) would function the same way as they are coupled to at least one electrosurgical unit (generator) via adapters (208 and 210). 
Applicant further argues that Crawford fails to teach the teach the "at least two electrically conductive pads of the plurality of electrically conductive pads [being] operably 
While Crawford does fail to explicitly teach the "at least two electrically conductive pads of the plurality of electrically conductive pads [being] operably associated with the inner peripheral surface of the removable sleeve such that a return current is redistributed across the inner peripheral surface," Examiner respectfully disagrees that at least Ehninger fails to cure the deficiencies of Rick and Crawford.
As discussed in the rejection to claim 1 below, Ehninger teaches a return electrode comprising at least one electrically conductive pad (Fig. 8C, Char. 140: conductive element) operably associated with an inner peripheral surface of a removable sleeve. (Fig. 8C, Char. 144: pad) Due to the pad (144) being disposed between conductive element (140) and the patient, the returning current entering the conductive pad would travel through the inner peripheral surface, causing the current to be redistributed from the patient, across the inner peripheral surface before travelling into the conductive pad.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rick (US 2007/0167942 A1), in view of Ehninger (US 2021/0085392 A1), in view of CRAWFORD (US 2016/0007867 A1), and further in view of Behnke et al. (hereinafter “Benke”) (US 2006/0224152 A1).
Regarding claim 1, Rick teaches a return electrode, (Fig. 1 and 4, Char. 200: return electrode) comprising: 
at least one electrically conductive pad (Fig. 4, Char. 210: conductive pad), the at least one electrically conductive pad adapted to connect to an electrosurgical generator (Fig. 1: Return electrode (200) and generator (120) are connected via return path (140)); 
at least one sensor (Fig. 4, Char. 400: sensors) configured to measure a current level of each electrically conductive pad of a plurality of electrically conductive pads, (Page 2, Par. [0020]: The sensor (400) may be coupled to the plurality of conductive elements (220) and measure the amount of current returning to each pad.) wherein the measured current levels of each electrically conductive pad is input into a computer algorithm (Page 3, Claim 1); 
Rick, as applied to claim 1 above, does not explicitly teach the return electrode comprises a removable sleeve including an outer peripheral surface and an inner peripheral surface, the inner peripheral surface configured to slide over a patient's limb; the at least one electrically conductive pad comprises a plurality of electrically conductive pads comprising at least two electrically conductive pads; wherein the at least two electrically conductive pads are operably associated with the inner peripheral surface of the removable sleeve such that a return current is redistributed across the inner peripheral surface; the return electrode further comprises a compression 
Ehninger, in a similar field of endeavor, teaches a return electrode (Fig. 8C, Char. 174: return electrode) comprising a removable sleeve (Fig. 8C, Char. 140, 142, and 144) including an electrically conductive pad, (Fig. 8C, Char. 140: conductive element) an outer peripheral surface, (Fig. 8C, Char. 142: pad) and an inner peripheral surface (Fig. 8C, Char. 144: pad), the inner peripheral surface configured to slide over a patient's limb; (Pad (144) is capable of sliding over the patient’s limb; Fig. 8A-C: Given that return electrode (174) has a continuous cylindrical shape and is disposed around a patient’s limb with no partition or indication of the capability to unfurl in the drawings, return electrode (174) must have been slid over the patient’s limb.) wherein the electrically conductive pad (Fig. 8C, Char. 140: conductive element) is operably associated with the inner peripheral surface of the removable sleeve (Fig. 8C: Conductive element (140) is positioned between pads (142) and (144), causing it to move accordingly with movement of pads (142) and (144)) such that a return current is redistributed across the inner peripheral surface; (Fig. 8C: The electrical current would pass through (be redistributed across) at least pad (144) as it travels from the patient to conductive element (140)) the return electrode further comprises a compression mechanism for compressing the outer peripheral surface of the removable sleeve against the patient's limb; (Fig. 8A-C, and Page 9, Par. [0108]: Return electrode (174) is flexible and elastic so that return electrode (174) conforms to the contours of the patient’s body. Return electrode (174) may be expanded to fit over the leg or foot of the patient and then the elasticity of return electrode (174) hugs the leg of the patient to secure return electrode (174) thereto; Merriam Webster defines compress as “to press or squeeze together”. (As evidence, please see attached non-patent literature “Compress Definition”) Therefore, by hugging and conforming to the leg of the patient, the flexibility and elasticity of return electrode (174) and its various layers would act be considered a compression mechanism, causing return electrode (174), including pad (144), compress (hug) against the patient’s limb.) and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rick to incorporate the teachings of Ehninger, and configure the return electrode to comprise a removable sleeve including an outer peripheral surface and an inner peripheral surface, the inner peripheral surface configured to slide over a patient's limb, and a compression mechanism for compressing the outer peripheral surface of the removable sleeve against the patient's limb, wherein the conductive pad of Rick is operably associated with the inner peripheral surface such that a return current is redistributed across the inner peripheral surface. Doing so would allow for a user to ensure a proper, consistent, and secure connection between a patient and a return electrode during an operation, regardless of patient body geometry and repositioning or movement thereof during an operation, as discussed in Ehninger. (Page 8, Par. [0103])
The combination of Rick/Ehninger, as applied to claim 1 above, does not explicitly teach the at least one electrically conductive pad comprises a plurality of 
CRAWFORD, in a similar field of endeavor, teaches a return electrode (Fig. 2, Char. 200: combination grounding cuff) comprising a removable sleeve (Fig. 2, Char. 202: cuff) and a plurality of electrically conductive pads (Fig. 2, Char. 204 and 206: return electrodes) adapted to connect to an electrosurgical generator; (Page 2, Par. [0032]) wherein the plurality of electrically conductive pads comprising at least two electrically conductive pads. (Fig. 2, Char. 204 and 206: return electrodes) 
The use of a single electrically conductive pad, or a plurality of electrically conductive pads are interchangeable configurations well known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger, as applied to claim 1 above, to incorporate the teachings of CRAWFORD, and at least on electrically conductive pad of Rick to be at least two electrically conductive pads configured to act as return electrodes. Doing so would be a simple substitution of one conductive pad configuration for another for the predictable result of transporting electric current from a patient.
Furthermore, substituting a configuration comprising a single electrically conductive pad for a configuration comprising a plurality of electrically conductive pads would be a mere duplication of parts. It has been held that mere duplication of the 
The combination of Rick/Ehninger/CRAWFORD, as applied to claim 1 above, does not explicitly teach the computer algorithm is configured to control the power of the electrosurgical generator based upon the output of the computer algorithm.
Behnke, in a similar field of endeavor, teaches an algorithm used to determine the current, voltage and power output by an electrosurgical generator, (Page 5, Par. [0048]) and the algorithm is further used to control the power output by the electrosurgical generator based on the determined current, voltage and/or power. (Page 8, Claim 1)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger/CRAWFORD to incorporate the teachings of Behnke, and configure the algorithm to determine the current, voltage and power output by the electrical generator, and control the power output by the generator based on the determined current, voltage, and/or power. Doing so would allow the device to compensate for the impedance in cables used to transfer the electrosurgical energy, or other components of the device, as discussed in Behnke. (Page 5, Par. [0048])
Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 17 being satisfied.
Regarding claim 3, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, teaches the outer peripheral surface is integrally associated with the compression mechanism. (Ehninger: Fig. 8A-C; Page 9, Par. [0108]: the elasticity of return electrode (174) or the various layers thereof, including pad 142 hugs the leg of the patient – it is implicit that this feature be present in the Rick/Ehninger/Behnke combination based on the rejection to claim 1 above.)
Regarding claim 5, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, does not explicitly teach the compression mechanism includes an inflatable material operably associated with the outer peripheral surface of the removable sleeve.
		CRAWFORD further teaches the removable sleeve (Fig. 1, Char. 102: cuff) of the return electrode (Fig. 1, Char. 100: combination grounding cuff) comprises a compression mechanism (Crawford: Fig. 1, Char. 108, 110, and the inflation lumen within cuff (102) including an inflatable material (the material that makes up the inflation lumen within cuff (102)) operably associated with an outer peripheral surface of the removable sleeve; (As the inflation lumen is inflated and expands, the outer surface of cuff (102) will move, causing corresponding movement in electrode strip (104)) wherein the removable sleeve is configured to be inflated such that the patient’s blood pressure may be read prior to, during, and after surgery. (Page 2, Par. [0028])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, to further incorporate the teachings of CRAWFORD, and include a compression mechanism including an 
Regarding claim 8, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, does not explicitly teach the return electrode comprises a power cord operably associated with the removable sleeve, the power cord configured to operably connect the plurality of electrically conductive pads with the electrosurgical generator.
Ehninger further teaches returning electrosurgical current from a patient to an electrical power generator, or common ground thereof, via a return cable (114) (Page 3, Par. [0047])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, to further incorporate the teachings of Ehninger, and configure the return electrode to comprise a power cord operably associated with the removable sleeve, the power cord configured to operably connect the plurality of electrically conductive pads with the electrosurgical generator. Doing so would allow for a complete circuit between the electrosurgical generator, and the patient, minimizing the risk of accidentally harming the patient due to applying electrosurgical energy to tissue without a complete circuit.
Regarding claim 9, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, teaches the at least one sensor cooperates with a variable impedance controller that regulates an impedance level based upon the output from the computer algorithm. (Rick: Page 3, Claim 1)
Regarding method claim 18, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 9, since operation of the prior art relied on to reject apparatus claim 9 would naturally result in the step of method claim 18 being satisfied.
Regarding claim 10, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches at least one of the variable impedance controller, sensor, and computer algorithm are housed within the electrosurgical generator. (Rick: Page 3, Claim 3)
Regarding claim 11, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches the electrosurgical generator is coupled to at least one of the variable impedance controller, sensor, and computer algorithm and operable to adjust the amount of current provided based upon a control signal from the variable impedance controller. (Rick: Page 3, Claim 4)
Regarding claim 12, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, teaches each electrically conductive pad of the plurality of electrically conductive pads includes a plurality of variable impedances. (Rick: Page 3, Claim 5)
Regarding claim 13, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches the variable impedance controller is selectively adjustable to a predetermined level prior to delivery of current. (Rick: Page 3, Claim 6)
Regarding claim 14, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches the variable impedance is at least one of a rheostat or a potentiometer. (Rick: Page 3, Claim 7)
Regarding claim 15, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches the variable impedance controller utilizes proportional-integral-derivative (PID) control. (Rick: Page 3, Claim 8)
Regarding claim 16, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 9 above, teaches the variable impedance controller utilizes digital control. (Rick: Page 3, Claim 9)
Regarding claim 19, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 18 above, teaches measuring the current returning to each electrically conductive pad of the plurality of electrically conductive pads; detecting imbalances in current by monitoring the current returning to each electrically conductive pad of the plurality of electrically conductive pads; and controlling the current entering each electrically conductive pad of the plurality of electrically conductive pads using the computer algorithm and a variable impedance controller to vary impedances. (Rick: Pages 3-4, Claim 10)
Regarding claim 20, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 19 above, teaches setting the variable impedance controller to predetermined levels (Rick: Page 4, Claim 16)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rick (US 2007/0167942 A1), in view of Ehninger (US 2021/0085392 A1), in view of CRAWFORD (US 2016/0007867 A1), in view of Behnke (US 2006/0224152 A1), as applied to claim 3 above, and further in view of Wang et al. (hereinafter “Wang”) (US 2020/0188054 A1).
Regarding claims 4, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 3 above, does not explicitly teach the outer peripheral surface includes a compression material including at least one of spandex, nylon-spandex, elastane, polyether-polyurea copolymer, microfiber or silk.
Wang, in a similar field of endeavor, teaches using Lycra to form an elastic portion of a wrap, band or brace configured to wrap around a patient’s limb. (Page 3, Par. [0041]) Lycra is another term for spandex, and is a type of elastane. (As evidence, please see attached non-patent literature “LYCRA: What is it…”, particularly the first and second paragraphs.)
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 3 above, to incorporate the .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rick (US 2007/0167942 A1) in view of Ehninger (US 2021/0085392 A1), in view of CRAWFORD (US 2016/0007867 A1), in view of Behnke (US 2006/0224152 A1), as applied to claim 1 above, and further in view of Pamplin et al. (hereinafter “Pamplin”) (US 2016/0175179 A1).
Regarding claims 6 and 7, the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 3 above, does not explicitly teach the compression mechanism includes a selectively deformable material operably associated with the outer peripheral surface, the selectively deformable material configured to deform when introduced to at least one of temperature, energy, or light; wherein the selectively deformable material includes at least one of a shape memory metal, shape memory polymer, electro- memory materials, or light memory materials.
Pamplin, in a similar field of endeavor, teaches a compression garment apparatus comprising a selectively deformable material configured to deform when introduced to at least one of temperature, energy, or light; wherein the selectively deformable material includes at least one of a shape memory metal, shape memory polymer, electro-memory materials, or light memory materials. (Page 1, Par. [0028]-Page 2, Par. [0030]: The compression garment apparatus can be in the form of a compression sleeve. Shape memory alloy wire can be incorporated into the fabric of the compression sleeve such that a change in the lattice structure of the alloy, caused by heating, will cause compression of the sleeve.)
Pamplin further teaches the compression garment apparatus can provide progressive compression up or down a limb, which allows it to aid in circulation more effectively than other compression sleeves. (Page 2, Par. [0035])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rick/Ehninger/CRAWFORD/Behnke, as applied to claim 1 above, to incorporate the teachings of Pamplin, and incorporate shape memory alloy wires into the pad (142) of the return electrode (174) of the Rick/Ehninger/CRAWFORD/Behnke combination, such that the return electrode (174) can provide a progressive compression up or down a limb. Doing so would allow for the device to aid in circulation, as discussed in Pamplin. (Page 2, Par. [0035])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794